Citation Nr: 1008211	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a skeletal 
injury, to include lower back, shoulders, and neck.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1974 to March 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Veteran presented testimony at a videoconference hearing 
before the undersigned Acting Veterans Law Judge in December 
2009.  A transcript of this hearing has been associated with 
the Veteran's claims folder.  

The Veteran appears to allege a new claim for entitlement to 
service connection for leg and pelvic bone disabilities, to 
include as secondary to his residuals of a skeletal injury, 
to include lower back, shoulders, and neck, as indicated in 
the hearing transcript.  This matter is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was not issued VCAA notice that specifically 
addressed his service connection claim for residuals of a 
skeletal injury, to include lower back, shoulders, and neck.  
On remand, VCAA-compliant notice should be sent.

Initially, the Board notes that the Veteran appointed Brooks 
S. McDaniel as his representative before the statement of the 
case (SOC) was issued in May 2007.  A copy of the SOC was not 
sent to his representative on the identified issue.  On 
remand, the Veteran's representative should be given a copy 
of the SOC and an opportunity to submit further argument in 
support of the Veteran's claim.  See 38 C.F.R. §§ 19.30, 
20.600 (2009).

Further, the record reflects that the Veteran is in receipt 
of Social Security Administration (SSA) benefits that are 
pertinent to the issue on appeal, as indicated in the hearing 
testimony.  There is no evidence of VA having made efforts to 
obtain these records.  SSA records must be obtained before a 
decision on the claims can be made.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the SOC to the 
Veteran's representative.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  Particularly, the RO 
should send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish service 
connection for residuals of a skeletal 
injury, to include lower back, shoulders, 
and neck.

3.  Contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for SSA benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, make a 
notation to that effect in the claims 
folder.

4.  Thereafter, readjudicate the claim 
based on the newly obtained evidence.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


